Citation Nr: 0943857	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
mixed personality disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral pes planus.

4. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
depression.

5. Entitlement to service connection for service connection 
for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

At this hearing, the Veteran also submitted additional 
evidence consisting of records from the Social Security 
Administration (SSA) and VA treatment records related to his 
SSA disability award.  See 38 C.F.R. § 20.1304 (2009).  The 
Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The Board observes that the Veteran also filed a timely 
notice of disagreement with a denial of service connection 
for pseudofolliculitis barbae.  However, this claim was 
granted by the RO in a March 2009 rating decision.  This 
decision was a full grant of the benefit on appeal.  Thus, 
this claim is no longer before the Board.  

Additionally, the Veteran has filed a timely NOD with the 
denial of service connection for stroke.  However, although a 
statement of the case has been issued, the record before the 
Board does not demonstrate that the Veteran has perfected 
this appeal; therefore, this issue is also not within the 
Board's jurisdiction at this time. 

The claims to reopen service connection claims for mixed 
personality disorder, bilateral pes planus, and depression, 
and the claim of entitlement to service connection for a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in February 1995, the RO 
denied a claim for service connection for a low back 
disorder.

2. Evidence added to the record since the prior final denial 
in February 1995 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1995 decision is final; new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a low back disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for a low back disorder 
is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations as to that claim.  

The Veteran contends that he suffers from a low back disorder 
that is related to back symptoms he experienced during 
military service.  Thus, he contends that service connection 
is warranted for this disorder.

In a May 1985 rating decision, the RO denied service 
connection for a low back disorder.  The basis for this 
decision was that the Veteran did not have current diagnosis 
of a low back disorder.  Thereafter, the Veteran again filed 
a claim for service connection for this disability, and the 
claim to reopen was denied in a February 1995 rating 
decision.  The next communication from the Veteran was a 
claim for service connection received in July 2004.  
Therefore, the February 1995 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 [2002]); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition.

The Veteran filed his claim to reopen in July 2004; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

With regard to the Veteran's claim for service connection for 
a low back disorder, at the time of the February 1995 rating 
decision, the Veteran's service treatment records and private 
and VA treatment records showing post-service complaints and 
treatment for low back pain were in the claims file.  The 
missing elements were a current diagnosis of a disability and 
a relationship between service and the current diagnosis.  
Since that decision, the Veteran has submitted private 
evaluations dated in February 1999 and February 2001 that 
show an assessment of low back syndrome.  Additionally, the 
February 1999 record notes a fractured vertebra in 1977, 
which, although apparently based on the Veteran's history, 
suggests that the physician found a relationship between the 
current disability and service to be credible.  This evidence 
was not of record in February 1995; therefore, it is new.  
Additionally, the evidence provides a current diagnosis of a 
low back disorder that could be related to service and 
competent evidence that, if only slightly, suggests a 
possible relationship to service, which were the missing 
elements of a service connection claim at the time of the 
prior decision.  Thus, evidence submitted since the prior 
final denial in February 1995 is also material as it raises a 
reasonable possibility of substantiating the Veteran's claim. 

Therefore, the Board concludes that evidence added to the 
record since the February 1995 denial is both new and 
material and that the requirements to reopen the claim of 
entitlement to service connection for a low back disorder 
have been met.  Therefore, the claim to reopen a previously 
denied claim seeking service connection for a low back 
disorder is granted.

ORDER

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection 
for a low back disorder is granted.


REMAND

As the Veteran's claim for service connection for a low back 
disorder has been reopened, the Board finds that a remand is 
required so that further development of the claim may be 
accomplished.  Additionally, the Board finds it necessary to 
remand the remaining claims on appeal.  

First, the Board observes that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) for his psychiatric disorders, as well as various 
physical impairments.  The SSA award letter and decision are 
in the claims file; however, although it appears that VA 
treatment records considered by SSA in that decision, no 
other SSA documents, such as functional capacity assessments, 
or private treatment records, if any, that are relevant to 
the SSA award are of record.  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  

With regard to the Veteran's claim to reopen his claim for 
service connection for bilateral pes planus, the Board 
determines that a remand is also necessary to allow VA to 
issue the correct VCAA notice to the Veteran.  Specifically, 
for claims requiring new and material evidence, the Veteran 
must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board notes that the Veteran was 
provided a VCAA notice with regard to his bilateral pes 
planus claim in December 2004.  However, this letter advised 
the Veteran that his claim was previously denied in a January 
1999 rating decision because there was "no evidence" 
submitted.  Although that statement appears to be true with 
respect to the January 1999 rating decision, the purpose of 
notice under Kent is to advise the Veteran of what element or 
elements of the claim were not supported by the evidence of 
record at the time of the previous denial.  In this case, the 
record shows that, in May 1985, the original claim for 
service connection for bilateral pes planus was denied on the 
basis that the disorder preexisted service and was not 
aggravated by service.  Thus, the Veteran should be informed 
that his claim for service connection for bilateral pes 
planus was previously denied in January 1999 because he did 
not submit evidence showing that the claimed disorder was 
aggravated by service.  Accordingly, the claim to reopen the 
previously denied claim of entitlement to service connection 
for bilateral pes planus is remanded so that the Veteran may 
be provided with sufficient VCAA notice. 

Finally, as the Veteran's service connection claim for a low 
back disorder has been reopened, a VA examination to assess 
the existence and etiology of the claimed low back disorder 
is required.  38 C.F.R. § 3.159; See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, this claim is 
also remanded so that a VA examination may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice with regard to his claim to 
reopen the claim of entitlement to 
service connection for bilateral pes 
planus that advises him that the reason 
for the prior denial of his claim was 
the lack of evidence that his bilateral 
pes planus was aggravated by service, 
as required by Kent. 

2.	Request records related to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

3.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
low back disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any current low back 
disorder is related to his 
complaints of back pain in service 
or is otherwise directly related 
to an event or injury in service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2009 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


